i          i       i                                                               i    i      i




                                MEMORANDUM OPINION

                                       No. 04-08-00323-CV

                                  A.L. DAWSEY, Individually
                    and A.L. Dawsey d/b/a Serpentine Plug Drilling Joint Venture
                                    and Tech Resources, Inc.,
                                            Appellants

                                                 v.

                         REACH COMPLETION SERVICES, L.L.C.;
                Alan G. Mikell; Paul A. Ross, III; Gerald Osburn; and Ralph Sheldon,
                                            Appellees

                    From the 365th Judicial District Court, Zavala County, Texas
                              Trial Court No. 06-01-11195-ZCVAJA
                        Honorable Amado J. Abascal, III, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: October 8, 2008

DISMISSED FOR LACK OF JURISDICTION

           On August 13, 2008, appellees filed a motion to dismiss on the grounds that the order

appealed from is interlocutory. Appellants responded, asking this court to determine whether the

judgment is final. The summary judgment order signed by the trial court on April 10, 2008 does not

dispose of the claims filed by CMT Well Completions, Inc. d/b/a Reach Completion Services, Inc.
                                                                                        04-08-00323-CV

against A.L. Dawsey d/b/a Serpentine Plug Drilling Joint Venture and Tech Resources. The clerk’s

record on appeal does not contain a severance order. Because the judgment is interlocutory,

appellees’ motion to dismiss is granted and this appeal is dismissed for lack of jurisdiction. See TEX .

R. APP . P. 42.3(a).



                                                        PER CURIAM




                                                  -2-